Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.: -CV-

MIRTHA HERNANDEZ,

Plaintiff,
v.
AMERICA’S BEST TILE
INSTALLATION, INC.

Defendant.

/
COMPLAINT

COMES NOW the Plaintiff, MIRTHA HERNANDEZ, (hereafter “Plaintiff), by and
through undersigned counsel, hereby files this Complaint and sues Defendant, AMERICA’S
BEST TILE INSTALLATION, INC. (hereafter “Defendant’”), and in support thereof states as
follows:

JURISDICTION, PARTIES AND VENUE
1. This is an action by the Plaintiff for damages exceeding the jurisdictional limits of this

Court excluding attorney’s fees or cost for damages pursuant to 28 U.S.C. Sections 1331

and 1343, in as much as the matter is in controversy is brought pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq., and Section 760.10 of the

Florida Statutes to redress injury done to the Plaintiff by the Defendant for discriminatory

treatment on the basis of gender, found on Plaintiff's complaints of discrimination in the

workplace.
2. Plaintiff is a resident of Broward County, Florida, and Defendant is situated in Broward

County, Florida within the jurisdiction of this Honorable Court.
Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 7

3. Defendant is a Florida Corporation doing business in Broward County, Florida
“4. Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. Sections 2000e et seq., since it employs fifteen or more
employees for the applicable statutory period; and it is subject to the employment
discrimination provisions of the applicable statute.

5. Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000¢e et seq.

6. At all times material hereto Defendant is an “employer” within the meaning of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

7. At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000¢ et seq.

8. Plaintiff is a female former employee of the Defendant and is a member of a class of
persons protected from discrimination in her employment.

9. Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission, the agency which is responsible for investigating
claims of employment discrimination.

10. All conditions precedent for the filing of this action before this Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.

FACTUAL ALLEGATIONS
11. On or about March of 2019, Plaintiff began her employment with the Defendant as a

installation assistant.
Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 7

i.

14.

15.

16.

17,

18.

19.

20.

21

De

23.

On or about July 11, 2019, Plaintiff was installing tiles in a home while working for

Defendant.

. After Plaintiff completed her work, Plaintiff received a call from Jose Ramos, Vice

President of Defendant, who informed Plaintiff that the owner of the home where
Plaintiff was working, Jessica Salvatierra, called him in regards to Plaintiff's
employment.

Ms. Salvatierra told Mr. Ramos that she had never seen a women working in the
construction business before and that a reliable company should not hire women to work
in construction.

Thereafter, Mr. Ramos spoke with Felipe Colon, President of Defendant, regarding Ms.
Salvatierra’s comment about women in the construction workplace.

Defendant terminated Plaintiff's employment with Defendant because of Plaintiff's
gender, female.

Plaintiff was the only female employee for Defendant.

Plaintiff never received a warning or a disciplinary action while employed by Defendant.
Plaintiff was qualified for her position as an installation assistant.

Defendant’s terminated Plaintiffs employment simply for being a woman in the
construction field after receiving a negative comment from a customer based on

Plaintiffs sex/gender.

. Male employees were not subjected to the same treatment as Plaintiff.

Plaintiff was at a disadvantage from her male employees.

On or about July 11, 2019, Plaintiff was terminated by Defendant.
Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 7

24,

25.

26.

27.

28.

29,

30.

Ds

32:

On or about July 18, 2019, Plaintiff filed a complaint with the Florida Commission on
Human Relations.

On or about February 25, 2021 , the U.S. Equal Employment Opportunity Commission
issued a “Notice of Suit Rights” to Plaintiff.

Plaintiff has suffered damages from the conduct of Maria Rodriguez, the Defendant, and
their agents.

COUNT I
SEX/GENDER DISCRIMINATION UNDER TITLE VII

Plaintiff reasserts her allegations in paragraph 1-26 as fully set forth herein.
Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) It shall be an unlawful employment practice for an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin.”

Title VII accordingly prohibits discrimination based on sex.

The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff's sex/gender, which malc individuals were
not and would not have been subjected, in violation of Title VII.

Defendant’s alleged basis for its adverse conduct against the Plaintiff and Plaintiff's
termination are pre-textual and asserted only to cover up the discriminatory nature of its
conduct.

Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff

and Plaintiffs termination, which reasons it does not have, Defendant’s sexually

harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 7

advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff

and Plaintiff s termination.

33. As a result of the sexually harassing conduct to which the Plaintiff was subject and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
accordingly demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages.

34, Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

35. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost
wages, interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s
fees and costs as a result of Defendant’s conduct in violation of Title VIL.

COUNT II
SEX/GENDER DISCRIMINATION UNDER FCRA
36. Plaintiff reasserts her allegations in paragraphs 1-26 as fully set forth herein.
37. Section 760.10 of the FCRA states in relevant part
(1) It is an unlawful employment practice for an employer:
(a) To discharge or to fail or refuse to hire any individual, or otherwise to

discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 6 of 7

individual’s race, color, religion, sex, national origin, age, handicap, or
marital status.”

38. The FCRA accordingly prohibits discrimination based on sex.

39. The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff's sex/gender, which female individuals
were not and would not have been subjected, in violation of the FCRA.

40. Defendant’s alleged bases for its adverse conduct against the Plaintiff and Plaintiffs
termination are pre-textual and asserted only to cover up the discriminatory nature of its
conduct.

41. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiffs termination, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors of Defendant’s adverse conduct toward Plaintiff
and Plaintiffs termination.

42. As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages. Plaintiff
accordingly demands lost economic damages in the form of back pay and front pay,
interest, lost benefits, and compensatory damages.

43. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

44. Plaintiff further seeks his attorney’s fees and costs as permitted by law.
Case 0:21-cv-60821-RKA Document 1 Entered on FLSD Docket 04/16/2021 Page 7 of 7

WHEREFORE, Plaintiff prays for the entry of a judgment against Defendant and an award of
economic damages in the form of back pay and front pay, lost wages, interest, lost benefits, as
well as compensatory damages, punitive damages and attorney’s fees and costs as a result of
Defendant’s conduct in violation of the FCRA.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury

Respectfully submitted

GALLARDO LAWOFFICE, P.A.
8492 SW 8* Street

Miami, Florida 33144

Telephone: (305) 261-7000

oc (305) 261-0088

Pl a
By: ae
Elvis J. Adan, Esq.

Fla. Bar No.: 24223
